

Exhibit 10.1(a)
 
As of October 12, 2005


Mr. Richard Abbe     
Iroquois Master Fund Ltd.
641 Lexington Avenue
16th Floor
New York, NY 10022


Re: Securities Purchase Agreement dated August 16, 2005
 
Dear Mr. Abbe:
 
As you discussed with John Masiz (and as supplemented by a conversation between
Josh Silverman and me on October 25, 2005), and pursuant to the Purchase
Agreement, there are two upcoming obligations with which Vaso Active needs to
comply. The first is the requirement under Section 4.5(a) of the Purchase
Agreement that Vaso Active have available sufficient authorized Class A Common
Stock to cover Iroquois’ investment (and that of the co-investors). To satisfy
this requirement, the sole shareholder of our Class B Common Stock, BioChemics,
Inc., has agreed not to exercise its right to convert its shares into shares of
our Class A Common Stock until the effectiveness of the amendment to our
Certificate of Incorporation increasing the number of authorized shares of Class
A Common Stock. (A copy of BioChemics’ agreement is attached to this letter.)
This action on the part of BioChemics frees up 4.5 million shares of Class A
Common Stock which is more than sufficient to result in the satisfaction of this
Purchase Agreement obligation. Accordingly, as John discussed with you, we need
not take any further action to satisfy Section 4.5(a) of the Purchase Agreement.
 
The second impending requirement of the Purchase Agreement is that Vaso Active
file a resale registration statement covering the underlying Class A shares by
October 15, 2005. As John discussed, by coordinating the filing of the resale
registration statement of the Class A shares associated with the Purchase
Agreement with the upcoming stockholders meeting to approve an increase in the
number of authorized Class A shares, Vaso Active would save substantial
accounting and legal fees. However, this would require that Vaso Active not
comply with Section 6.1(a) of the Purchase Agreement and, as such, would incur
an initial penalty of about $50,000. I am requesting your agreement to waive the
October 15, 2005 deadline to permit Vaso Active to file the registration
statement not later than December 15, 2005. As compensation for this allowance,
Vaso Active would like to offer Iroquois and the other co-investors a total of
100,000 warrants for Class A Common Stock at $1.00 strike. If this is
acceptable, please acknowledge below. If you have any questions, don’t hesitate
to call either John or myself to discuss this further.
 
 

--------------------------------------------------------------------------------


 
Richard, thank you for your consideration in this matter. I look forward to a
long term relationship and to working with you in the future.
 
Sincerely,
 
/s/ Joseph Frattaroli
 
Joseph Frattaroli
 
President
 


 
Agreed and accepted as requested as of the date first above written.


Iroquois Master Fund, Ltd.




By: /s/ Richard Abbe
Name: Richard Abbe
Title: General Partner


 
Omicron Master Trust




By: /s/ Bruce Bernstein
Name: Bruce Bernstein
Title: Managing Partner


RAQ, LLC


By: /s/ Lindsey A. Rosenwald
Name: Lindsay A. Rosenwald
Title: Managing Member
 

--------------------------------------------------------------------------------